Title: To Benjamin Franklin from Joseph Bartram, 20 November 1781
From: Bartram, Joseph
To: Franklin, Benjamin


Sir
Mill Prison Plymouth Novr: 20th. 1781
Your Excellency will herewith receive a set of Bills for £12..12 sterling which have taken the Lyberty to draw in favor of your Excellency on my very good friend Thaddeus Burr Esqr. Merchant at Fairfield, in Connecticut, who I am confident will give them due honor. I am concerned at being under the Indispensible necessity of troubling your Excellency in a Business of so trivial a nature as this; but I hope my situation will in some respect Apologize for it especially when I assure your Excellency I am not so happy as to have the least, or most distant connections in France. I beg leave also, at the same time to Acquaint your Excellency, that I am a servant of my country, and when captur’d, I had the honor to bear rank as a Midshipman in the Frigate calld the Confederacy, I have only to add, that as my situation is the most distressing, and apparently of a long duration I hope your Excellency will afford me some relief, by Remitting me in part the value of these Bills immediately or as soon as business will admit which will contribute much to the Alleviating of my distress, and which will also enable me to bear with the Misfortunes of Captivity with the greatest Patience, Fortitude, and Resignation, from which I pray a speedy release, and am with the greatest respect, and Attachment
Your Excellencies, most devoted most humble & obedt. distress’d Servt.
Joseph Bartram
 
Addressed: His Excy Benjamin Franklin Esqr / American Ambassador / at / Paris
